Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments, filed February 14, 2022 have overcome the 112 and 103 rejections.  Applicant has also filed a Terminal Disclaimer (February 14, 2022) thereby overcoming the Double Patenting rejection that was discussed in the interview of  January 26, 2022.
The prior art has been discussed in the Non-Final OA of November 24, 2021.  The Examiner notes, that like the parent case (US Pat. 10,911,502), the instant invention recites the limitation of transmitting a modified version of the web page to the second user over the electronic network, wherein the web page is modified based on relationship information between the first user and second user obtained based on a unique social network identifier (ID) that identifies the first user within a social network maintained by a second service provider.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629